IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MICHAEL SANFORD,                       : No. 11 EM 2017
                                       :
                   Petitioner          :
                                       :
                                       :
             v.                        :
                                       :
                                       :
COURT OF COMMON PLEAS OF               :
PHILADELPHIA COUNTY,                   :
                                       :
                   Respondent          :


                                   ORDER



PER CURIAM

      AND NOW, this 23rd day of March, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.